     Case 2:19-cv-02403-ODW-MRW Document 1 Filed 03/29/19 Page 1 of 13 Page ID #:1




 1     Todd M. Friedman (SBN 216752)
       Adrian R. Bacon (SBN 280332)
 2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3     21550 Oxnard St., Suite 780
       Woodland Hills, CA 91367
 4     Phone: 323-306-4234
 5     Fax: 866-633-0228
       tfriedman@toddflaw.com
 6
       abacon@toddflaw.com
 7     Attorneys for Plaintiff
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA

11    IMELDA APARICIO, individually and )             Case No.
12    on behalf of all others similarly situated, )
                                                  )   CLASS ACTION
13
      Plaintiff,                                  )
14                                                )   COMPLAINT FOR VIOLATIONS
             vs.                                  )   OF:
15
                                                  )
16    TCM FINANCIAL SERVICES, LLC, )                     1.      NEGLIGENT VIOLATIONS
                                                                 OF THE TELEPHONE
17    and DOES 1 through 10, inclusive, and )                    CONSUMER PROTECTION
      each of them,                               )              ACT [47 U.S.C. §227 ET
18                                                )              SEQ.]
                                                         2.      WILLFUL VIOLATIONS
19    Defendant.                                  )              OF THE TELEPHONE
                                                  )              CONSUMER PROTECTION
20                                                               ACT [47 U.S.C. §227 ET
                                                  )
                                                                 SEQ.]
21                                                )      3.      FAIR DEBT COLLECTION
22                                                )              Fair Debt Collection
                                                  )              Practices Act, 15 U.S.C. §
23                                                               1692, et seq..]
                                                  )      4.      VIOLATIONS OF THE
24                                                )              ROSENTHAL FAIR DEBT
                                                  )              COLLECTION PRACTICES
25                                                               ACT [CAL. CIV. CODE
                                                  )              §1788 ET SEQ.]
26                                                )
27
                                                  )   DEMAND FOR JURY TRIAL
                                                  )
28



                                     CLASS ACTION COMPLAINT
                                                -1-
     Case 2:19-cv-02403-ODW-MRW Document 1 Filed 03/29/19 Page 2 of 13 Page ID #:2




 1          Plaintiff IMELDA APARICIO (“Plaintiff”), individually and on behalf of
 2    all others similarly situated, alleges the following against Defendant TCM
 3    FINANCIAL SERVICES, LLC upon information and belief based upon personal
 4    knowledge:
 5                                    INTRODUCTION
 6          1.     Plaintiff’s Class Action Complaint is brought pursuant to the
 7    Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).
 8          2.     Plaintiff, individually, and on behalf of all others similarly situated,
 9    brings this Complaint for damages, injunctive relief, and any other available legal
10
      or equitable remedies, resulting from the illegal actions of Defendant             in
11
      negligently, knowingly, and/or willfully contacting Plaintiff no Plaintiff’s cellular
12
      telephone, thereby the TCPA, 47 U.S.C. § 227. Plaintiff alleges as follows upon
13
      personal knowledge as to herself and her own acts and experiences, and, as to all
14
      other matters, upon information and belief, including investigation conducted by
15
      his attorneys.
16
            3.     In addition to Plaintiff’s Class Claims, Plaintiff also brings an action
17
18
      for damages as an individual consumer for Defendant’s violations of the federal

19    Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq. (hereinafter

20    “FDCPA”) and the Rosenthal Fair Debt Collection Practices Act, Cal Civ. Code
21    §1788, et seq. (hereinafter “RFDCPA”) which prohibit debt collectors from
22    engaging in abusive, deceptive, and unfair practices.
23                             JURISDICTION AND VENUE
24
25          4.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
26    a resident of California, seeks relief on behalf of a Class, which will result in at
27    least one class member belonging to a different state than that of Defendant, a
28    California company that does business in the state of California. Plaintiff also seeks


                                   CLASS ACTION COMPLAINT
                                              -2-
     Case 2:19-cv-02403-ODW-MRW Document 1 Filed 03/29/19 Page 3 of 13 Page ID #:3




 1    up to $1,500.00 in damages for each call in violation of the TCPA, which, when

 2    aggregated among a proposed class in the thousands, exceeds the $5,000,000.00
 3    threshold for federal court jurisdiction. Therefore, both diversity jurisdiction and
 4    the damages threshold under the Class Action Fairness Act of 2005 (“CAFA”) are
 5    present, and this Court has jurisdiction.
 6          5.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 over
 7    Plaintiff’s claims arising under the FDCPA, 15 U.S.C. § 1692, et seq.. Ancillary to
 8    this claim, this Court has jurisdiction pursuant to 28 U.S.C. § 1367(a) over
 9    Plaintiff’s claims arising under the RFDCPA, Cal. Civ. Code § 1788, et seq..
10
            6.     Venue is proper in the United States District Court for the Central
11
      District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
12
      business within the State of California and Plaintiff resides within this District.
13
14                                         PARTIES
15          7.     Plaintiff, IMELDA APARICIO (“PLAINTIFF”), is a natural person
16    residing in Los Angeles County in the state of California, and is a “person” as
17    defined by 47 U.S.C. § 153(39). Furthermore, Plaintiff is a “consumer” as defined
18    by the FDCPA, 15 U.S.C. §1692a(3) and a “debtor” as defined by the RFDCPA,
19    Cal. Civ. Code § 1788.2(h).
20          8.     At all relevant times herein, DEFENDANT, TCM FINANCIAL
21    SERVICES, LLC (“DEFENDANT”), is debt collection company, and is a
22    “person” as defined by 47 U.S.C. § 153(39). Furthermore, Defendant, at all
23
      relevant times herein, was a company engaged, by use of the mails and telephone,
24
      in the business of collecting a debt from PLAINTIFF which qualifies as a “debt,”
25
      as defined by 15 U.S.C. §1692a(5). DEFENDANT regularly attempts to collect
26
      debts alleged to be due another, and therefore is a “debt collector” as defined by
27
      the FDCPA, 15 U.S.C. §1692a(6) and the RFDCPA, Cal. Civ. Code § 1788.2(c).
28



                                    CLASS ACTION COMPLAINT
                                               -3-
     Case 2:19-cv-02403-ODW-MRW Document 1 Filed 03/29/19 Page 4 of 13 Page ID #:4




 1          9.      The above named Defendant, and its subsidiaries and agents, are
 2    collectively referred to as “Defendants.” The true names and capacities of the
 3    Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 4    currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 5    names. Each of the Defendants designated herein as a DOE is legally responsible
 6
      for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend
 7
      the Complaint to reflect the true names and capacities of the DOE Defendants
 8
      when such identities become known.
 9
            10.     Plaintiff is informed and believes that at all relevant times, each and
10
      every Defendant was acting as an agent and/or employee of each of the other
11
      Defendants and was acting within the course and scope of said agency and/or
12
      employment with the full knowledge and consent of each of the other Defendants.
13
14
      Plaintiff is informed and believes that each of the acts and/or omissions

15    complained of herein was made known to, and ratified by, each of the other

16    Defendants.
17                          FACTUAL ALLEGATIONS – TCPA
18
19
            11.     Beginning in or around September of 2018, Defendant contacted

20    Plaintiff on her cellular telephone number ending in -3644, in an effort to collect

21    an alleged debt owed from Plaintiff.
22          12.     Defendant called Plaintiff from telephone numbers confirmed to
23    belong to Defendant, including without limitation (310) 855-3544.
24          13.     In its efforts to collect the alleged debt owed from Plaintiff, Defendant
25    used an “automatic telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1)
26    to place its daily calls to Plaintiff seeking to collect an alleged debt owed.
27          14.     Defendant’s calls constituted calls that were not for emergency
28    purposes as defined by 47 U.S.C. § 227(b)(1)(A).


                                    CLASS ACTION COMPLAINT
                                               -4-
     Case 2:19-cv-02403-ODW-MRW Document 1 Filed 03/29/19 Page 5 of 13 Page ID #:5




 1          15.    Defendant’s calls were placed to telephone number assigned to a

 2    cellular telephone service for which Plaintiff incurs a charge for incoming calls
 3    pursuant to 47 U.S.C. § 227(b)(1).
 4          16.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 5    express consent” to receive calls using an automatic telephone dialing system or an
 6    artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 7    227(b)(1)(A). Furthermore, Plaintiff orally revoked any and all consent to be
 8    contacted using an automated telephone dialing system, to the extent any ever
 9    existed.
10
                          FACTUAL ALLEGATIONS – FDCPA
11
            17.    In addition to the facts pled above, at various times prior to the filing
12
13
      of the instant complaint, including within one year preceding the filing of this

14    complaint, DEFENDANT contacted PLAINTIFF in an attempt to collect an

15    alleged outstanding debt.
16          18.    On or about August through September of 2018, Plaintiff began
17    receiving numerous calls from Defendant.
18          19.    Each of these calls were made to Plaintiff in connection with
19    collection on an alleged debt.
20          20.    On several occasions, Plaintiff told Defendant to stop calling her, but
21    Defendant continued to call.
22          21.    Furthermore, Plaintiff did not owe the alleged debt question.
23    Moreover, Defendant asked for someone by the name of “Elsa” on several
24
      occasions.
25
            22.    DEFENDANT’S conduct violated the FDCPA and RFDCPA in
26
      multiple ways, including but not limited to:
27
28



                                     CLASS ACTION COMPLAINT
                                                -5-
     Case 2:19-cv-02403-ODW-MRW Document 1 Filed 03/29/19 Page 6 of 13 Page ID #:6




 1                a) Causing a telephone to ring repeatedly or continuously to annoy
                     Plaintiff (Cal. Civ. Code § 1788.11(d));
 2
 3                b) Communicating, by telephone or in person, with Plaintiff with such
                     frequency as to be unreasonable and to constitute an harassment to
 4
                     Plaintiff under the circumstances (Cal. Civ. Code § 1788.11(e));
 5
 6
                  c) Causing Plaintiffs telephone to ring repeatedly or continuously with
                     intent to harass, annoy or abuse Plaintiff (15 U.S.C. § 1692d(5));
 7
 8                d) Communicating with Plaintiff at times or places which were known
                     or should have been known to be inconvenient for Plaintiff (15
 9                   U.S.C. § 1692c(a)(1)); and
10
                  e) Engaging in conduct the natural consequence of which is to harass,
11
                     oppress, or abuse Plaintiff (15 U.S.C. § 1692d)).
12
13          23.      As a result of the above violations of the FDCPA and RFDCPA,
14    Plaintiff suffered and continues to suffer injury to PLAINTIFF’S feelings, personal
15    humiliation, embarrassment, mental anguish and emotional distress, and
16    DEFENDANT is liable to PLAINTIFF for PLAINTIFF’S actual damages,
17
      statutory damages, and costs and attorney’s fees.
18
19
                              CLASS ACTION ALLEGATIONS
20
            24.      Plaintiff brings this action individually and on behalf of all others
21
      similarly situated, as a member of the proposed class (hereafter “The Class”)
22
      defined as follows:
23
24
                     All persons within the United States who received any
25                   telephone calls from Defendant to said person’s cellular
26                   telephone made through the use of any automatic
                     telephone dialing system or an artificial or prerecorded
27                   voice and such person had not previously consented to
28                   receiving such calls within the four years prior to the


                                     CLASS ACTION COMPLAINT
                                                -6-
     Case 2:19-cv-02403-ODW-MRW Document 1 Filed 03/29/19 Page 7 of 13 Page ID #:7




 1                 filing of this Complaint

 2
            25.    Plaintiff represents, and is a member of, The Class, consisting of All
 3
      persons within the United States who received any collection telephone calls from
 4
      Defendant to said person’s cellular telephone made through the use of any
 5
      automatic telephone dialing system or an artificial or prerecorded voice and such
 6
      person had not previously not provided their cellular telephone number to
 7
      Defendant within the four years prior to the filing of this Complaint.
 8
            26.    Defendant, its employees and agents are excluded from The Class.
 9
      Plaintiff does not know the number of members in The Class, but believes the Class
10
      members number in the thousands, if not more. Thus, this matter should be
11
      certified as a Class Action to assist in the expeditious litigation of the matter.
12
            27.    The Class is so numerous that the individual joinder of all of its
13
      members is impractical. While the exact number and identities of The Class
14
      members are unknown to Plaintiff at this time and can only be ascertained through
15
      appropriate discovery, Plaintiff is informed and believes and thereon alleges that
16
      The Class includes thousands of members.           Plaintiff alleges that The Class
17
      members may be ascertained by the records maintained by Defendant.
18
            28.    Plaintiff and members of The Class were harmed by the acts of
19
      Defendant in at least the following ways: Defendant illegally contacted Plaintiff
20
      and Class members via their cellular telephones thereby causing Plaintiff and Class
21
      members to incur certain charges or reduced telephone time for which Plaintiff and
22
      Class members had previously paid by having to retrieve or administer messages
23
      left by Defendant during those illegal calls, and invading the privacy of said
24
      Plaintiff and Class members.
25
            29.    Common questions of fact and law exist as to all members of The
26
      Class which predominate over any questions affecting only individual members of
27
      The Class. These common legal and factual questions, which do not vary between
28
      Class members, and which may be determined without reference to the individual


                                    CLASS ACTION COMPLAINT
                                               -7-
     Case 2:19-cv-02403-ODW-MRW Document 1 Filed 03/29/19 Page 8 of 13 Page ID #:8




 1    circumstances of any Class members, include, but are not limited to, the following:
 2                 a.    Whether, within the four years prior to the filing of this
 3                       Complaint, Defendant made any collection call (other than a
 4                       call made for emergency purposes or made with the prior
 5                       express consent of the called party) to a Class member using
 6                       any automatic telephone dialing system or any artificial or
 7                       prerecorded voice to any telephone number assigned to a
 8                       cellular telephone service;
 9                 b.    Whether Plaintiff and the Class members were damages
10                       thereby, and the extent of damages for such violation; and
11                 c.    Whether Defendant should be enjoined from engaging in such
12                       conduct in the future.
13          30.    As a person that received numerous collection calls from Defendant
14    using an automatic telephone dialing system or an artificial or prerecorded voice,
15    without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
16    typical of The Class.
17          31.    Plaintiff will fairly and adequately protect the interests of the members
18    of The Class. Plaintiff has retained attorneys experienced in the prosecution of
19    class actions.
20          32.    A class action is superior to other available methods of fair and
21    efficient adjudication of this controversy, since individual litigation of the claims
22    of all Class members is impracticable. Even if every Class member could afford
23    individual litigation, the court system could not. It would be unduly burdensome
24    to the courts in which individual litigation of numerous issues would proceed.
25    Individualized litigation would also present the potential for varying, inconsistent,
26    or contradictory judgments and would magnify the delay and expense to all parties
27    and to the court system resulting from multiple trials of the same complex factual
28    issues. By contrast, the conduct of this action as a class action presents fewer


                                   CLASS ACTION COMPLAINT
                                              -8-
     Case 2:19-cv-02403-ODW-MRW Document 1 Filed 03/29/19 Page 9 of 13 Page ID #:9




 1    management difficulties, conserves the resources of the parties and of the court
 2    system, and protects the rights of each Class member.
 3          33.    The prosecution of separate actions by individual Class members
 4    would create a risk of adjudications with respect to them that would, as a practical
 5    matter, be dispositive of the interests of the other Class members not parties to such
 6    adjudications or that would substantially impair or impede the ability of such non-
 7    party Class members to protect their interests.
 8          34.    Defendant has acted or refused to act in respects generally applicable
 9    to The Class, thereby making appropriate final and injunctive relief with regard to
10    the members of The Class as a whole.
11
12                              FIRST CAUSE OF ACTION
13           Negligent Violations of the Telephone Consumer Protection Act
14                                  47 U.S.C. §227 et seq.
15                     By Plaintiff and The Class Against Defendant
16          35.    Plaintiff repeats and incorporates by reference into this cause of
17    action the allegations set forth above at Paragraphs 1-33.
18          36.    The foregoing acts and omissions of Defendant constitute numerous
19    and multiple negligent violations of the TCPA, including but not limited to each
20    and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
21          37.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
22    seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
23    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
24          38.    Plaintiff and the Class members are also entitled to and seek
25    injunctive relief prohibiting such conduct in the future.
26    ///
27    ///
28    ///


                                   CLASS ACTION COMPLAINT
                                              -9-
 Case 2:19-cv-02403-ODW-MRW Document 1 Filed 03/29/19 Page 10 of 13 Page ID #:10




 1                           SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                 47 U.S.C. §227 et seq.
 5                    By Plaintiff and The Class Against Defendant
 6          39.   Plaintiff repeats and incorporates by reference into this cause of
 7   action the allegations set forth above at Paragraphs 1-33.
 8          40.   The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
11   seq.
12          41.   As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
14   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
15   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16          42.   Plaintiff and the Class members are also entitled to and seek
17   injunctive relief prohibiting such conduct in the future.
18                             THIRD CAUSE OF ACTION
19            Violations of the Federal Fair Debt Collection Practices Act
20                                15 U.S.C. § 1692 et seq.
21                    By Plaintiff, Individually, Against Defendant
22
23          43.   Plaintiff repeats and reincorporates by reference into this cause of

24   action allegations set forth above at paragraphs 1-22.
25          44.   To the extent that Defendant’s actions, counted above, violated the
26   RFDCPA, those actions were done knowingly and willfully.
27   ///
28   ///


                                  CLASS ACTION COMPLAINT
                                            -10-
 Case 2:19-cv-02403-ODW-MRW Document 1 Filed 03/29/19 Page 11 of 13 Page ID #:11




 1                           FOURTH CAUSE OF ACTION
 2          Violations of the Rosenthal Fair Debt Collection Practices Act
 3                             Cal. Civ. Code § 1788 et seq.
 4                    By Plaintiff, Individually, Against Defendant
 5
 6         45.    Plaintiff repeats and reincorporates by reference into this cause of

 7   action allegations set forth above at paragraphs 1-22.
 8
           46.    To the extent that Defendant’s actions, counted above, violated the
 9
10   RFDCPA, those actions were done knowingly and willfully.
11
12
                                  PRAYER FOR RELIEF
13
     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
14
                               FIRST CAUSE OF ACTION
15
           Negligent Violations of the Telephone Consumer Protection Act
16
                                   47 U.S.C. §227 et seq.
17
                  As a result of Defendant’s negligent violations of 47 U.S.C.
18
                  §227(b)(1), Plaintiff and the Class members are entitled to and
19
                  request $500 in statutory damages, for each and every violation,
20
                  pursuant to 47 U.S.C. 227(b)(3)(B).
21
                  Any and all other relief that the Court deems just and proper.
22
                             SECOND CAUSE OF ACTION
23
      Knowing and/or Willful Violations of the Telephone Consumer Protection
24
                                             Act
25
                                   47 U.S.C. §227 et seq.
26
                  As a result of Defendant’s willful and/or knowing violations of 47
27
                  U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
28



                                  CLASS ACTION COMPLAINT
                                            -11-
 Case 2:19-cv-02403-ODW-MRW Document 1 Filed 03/29/19 Page 12 of 13 Page ID #:12




 1               and request treble damages, as provided by statute, up to $1,500, for
 2               each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
 3               U.S.C. §227(b)(3)(C).
 4              Any and all other relief that the Court deems just and proper.
 5                            THIRD CAUSE OF ACTION
 6           Violations of the Federal Fair Debt Collection Practices Act
 7                              15 U.S.C. § 1692 et seq.
 8
 9         WHEREFORE, Plaintiff respectfully prays that judgment be entered against

10   Defendant for the following:
11
12               A.    Actual damages;
13               B.    Statutory damages for willful and negligent violations;
14               C.    Costs and reasonable attorney’s fees,
15               D.    For such other and further relief as may be just and proper.
16
17                            FOURTH CAUSE OF ACTION
18          Violations of the Rosenthal Fair Debt Collection Practices Act
19                           Cal. Civ. Code § 1788 et seq.
20
21         WHEREFORE, Plaintiff respectfully prays that judgment be entered against
22
     Defendant for the following:
23
24               A.    Actual damages;
25               B.    Statutory damages for willful and negligent violations;
26               C.    Costs and reasonable attorney’s fees,
27               D.    For such other and further relief as may be just and proper.
28   ///


                                    CLASS ACTION COMPLAINT
                                              -12-
 Case 2:19-cv-02403-ODW-MRW Document 1 Filed 03/29/19 Page 13 of 13 Page ID #:13




 1                                    TRIAL BY JURY
 2         47.    Pursuant to the seventh amendment to the Constitution of the United
 3   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5                Respectfully submitted this 29th day of March, 2019.
 6
 7
 8                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 9
10                              By:   /s/ Todd M. Friedman
11                                    Todd M. Friedman
                                      Law Offices of Todd M. Friedman
12                                    Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                             -13-
